DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 84 - 105 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 84 is indefinite because there is insufficient antecedent basis for “the ultrasonic sound waves after being reflected from the marker implanted proximate a lesion within an interior of a patient” (lines 5 - 6). No ultrasonic sound waves have been set forth as having been “reflected from the marker implanted proximate a lesion within an interior of a patient. It is unclear if the claim intends to require such. Examiner suggests amending the claim to simplify the language. 
Claim 84 is indefinite because there is insufficient antecedent basis for “the marker implanted proximate a lesion” (line 6). The marker has not been set forth as being “implanted proximate a lesion.” It is unclear if the claim intends to require such. Examiner suggests amending the claim to recite “wherein the marker is implanted proximate a lesion” if this is what is intended. 
Claim 95 is indefinite because there is insufficient antecedent basis for “the ultrasonic sound waves after being reflected from the marker implanted proximate a lesion within an interior of a patient” (lines 6 - 7). No ultrasonic sound waves have been set forth as having been “reflected from the marker implanted proximate a lesion within an interior of a patient. It is unclear if the claim intends to require such. Examiner suggests amending the claim to simplify the language. 
Claim 95 is indefinite because there is insufficient antecedent basis for “the marker implanted proximate a lesion” (line 7). The marker has not been set forth as being “implanted proximate a lesion.” It is unclear if the claim intends to require such. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 84 - 90, 92, 94 - 101, 103, and 105 are rejected under 35 U.S.C. 103 as unpatentable over Glossop (US 2015/0196369).
Regarding claims 84 and 95, Glossop shows a method (fig. 6) and system (fig. 1) for locating a marker (fiducial elements 113, [0044] and fig. 1) that is implanted proximate a lesion within an interior of a patient (fiducials “placed into the lesions or around them,” [0069] and step 604 of fig. 6). The marker has a marker localization transceiver1 (fiducial element 113 … transponder to emit microwaves, UHF radio waves or other signals… send and receive signals, [0049]) configured to emit a signal. The method comprises using an ultrasound probe (imaging device 103 … ultrasound probe, [0045] and fig. 1; imaging study using ultrasound, [0066] and step 601 of fig. 6), comprising an ultrasound transducer (implicit), to emit ultrasound waves and detect reflected ultrasound waves. Image data are generated, and analyzed by a processor (processor 104, [0038] and fig. 1) to identify the marker (“imaging studies 605 … assess the location of the fiducials relative to the lesions,” [0070] and step 605 of fig. 6). The processor receives the signal (signals, [0049]; activating the fiducials, [0071] and fig. 6) from the marker localization transceiver, and processes the signal to determine a location of the marker (“fiducial … emit a signal indicative of its location,” [0022] - [0023]; three-dimensional location, position, coordinates, or other information regarding one or more fiducial elements 113 within or around an anatomical region of the patient, [0044]). The location is displayed (“display of images … position or orientation of … fiducials … superimposed thereon in real time,” [0042]) on a display (display device 110, [0038] and fig. 1) that is operatively connected to the processor. The system comprises the probe (imaging device 103 … ultrasound probe, [0045] and fig. 1), the display (display device 110, [0038] and fig. 1), the processor (processor 104, [0038] and fig. 1), and memory that stores software to control the system (memory device 105, software modules 108a-108n, [0038] and fig. 1). The processor is operatively connected to the marker, the probe, the display, and the memory (see fig. 1 and corresponding description).
Although Glossop clearly shows using an ultrasound probe (imaging device 103 … ultrasound probe, [0045] and fig. 1; imaging study using ultrasound, [0066] and step 601 of fig. 6) to acquire image data, Glossop does not explicitly state whether or  not the image data that are used to identify the marker within the interior of the patient (“imaging studies 605 … assess the location of the fiducials relative to the lesions,” [0070] and step 605 of fig. 6) are acquired via the ultrasound probe.
However, assuming arguendo that the image data that are used to identify the marker within the interior of the patient ([0070] and step 605 of fig. 6) are not acquired via the ultrasound probe, it would nonetheless have been obvious to those of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Glossop’s invention to have used Glossop’s ultrasound probe to acquire the image data that are used to identify the marker within the interior of the patient, in order to avoid unnecessarily complicating the method/system by using a variety of different imaging modalities in Glossop’s steps 601 and 605, particularly where ultrasound imaging is appropriate, conventional, readily available, and safe for each of the steps. 
With reference to the limitation of the claims directed towards ‘the reflected ultrasound waves that are used to form the image data including ultrasound waves that are reflected from the implanted marker,’ if Glossop does not implicitly provide such a feature, the proposed modification would. 

Regarding claims 85 and 96, Glossop discloses the claimed invention substantially as noted above. Glossop further shows that the processor is used to  determine a distance to the marker (“determining the spatial distance between a fiducial and the probe,” [0044]) based at least in part on the identification and location of the marker. 

Regarding claims 86 and 97, Glossop discloses the claimed invention substantially as noted above. Glossop further shows that the distance to the marker is based on a probe (“spatial distance between a fiducial and the probe,” [0044]). Glossop further shows that the probe is an ultrasound probe (probe 112 “may include … an ultrasonic device … to obtain data regarding the three-dimensional location, position, coordinates, or other information regarding one or more fiducial elements 113,” [0044]). 
However, Glossop does not explicitly state whether or not the ultrasound probe is the same ultrasound probe that is used to generate the image data that depict the marker. It is therefore unclear whether or not the distance is based on the specific probe that is used to generate the image data.
However, assuming arguendo that the distance is not based on the specific probe that is used to generate the image data, it would nonetheless have been obvious to those of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Glossop’s invention to have Glossop’s distance to the probe comprise a distance that is based on the specific probe that is used to generate the image data, in order to avoid unnecessarily complicating the method/system by using a variety of different imaging modalities in Glossop’s, particularly where the use of ultrasound is appropriate, conventional, readily available, and safe for each of the steps.

Regarding claims 87 and 98, Glossop discloses the claimed invention substantially as noted above. Glossop further suggests receiving a signal from a probe localization transceiver (tracking device 102 … probe 112 … RFID, [0044]) that is attached to the ultrasound probe (ultrasonic device, [0044]. See art rejection of claims 86 and 97, above), and processing, by the processor, the signal received from the probe localization transceiver to determine the location or orientation of the ultrasound probe (“electronics and display indicate the position of the probe relative to the fiducial,” [0073]; “position of the probe relative to the one or more fiducials is indicated on a display,” claim 9). 
Note that the display of the probe position necessarily entails determination of its location. Those of ordinary skill in the art would understand that the position is provided by the probe localization transceiver. In the alternative, it would have been obvious to those of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Glossop’s invention to have Glossop’s probe position be provided by Glossop’s probe localization transceiver, in order to use the probe’s RFID tag for suitable tracking purposes. 

Regarding claims 88 and 99, Glossop discloses the claimed invention substantially as noted above. Glossop further shows that the distance to the marker is based on location or orientation of an incision instrument (“spatial distance between a fiducial and the probe,” [0044]; “seeker probe 401 … catheter, needle, or internal probe may act as the probe 401,” [0062]; “seeker probe 501 … catheter, needle or other type of internal probe,” [0065]).

Regarding claims 89 and 100, Glossop discloses the claimed invention substantially as noted above. Glossop further suggests receiving a signal from an instrument localization transceiver (tracking device 102 … probe 112 … RFID, [0044]) that is attached to the incision instrument (“seeker probe 401 … catheter, needle, or internal probe may act as the probe 401,” [0062]; “seeker probe 501 … catheter, needle or other type of internal probe,” [0065]), and processing, by the processor, the signal received from the instrument localization transceiver to determine the location or orientation of the incision instrument (“electronics and display indicate the position of the probe relative to the fiducial,” [0073]; “position of the probe relative to the one or more fiducials is indicated on a display,” claim 9).
Note that the display of the instrument position necessarily entails determination of its location. Those of ordinary skill in the art would understand that the position is provided by the instrument localization transceiver. In the alternative, it would have been obvious to those of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Glossop’s invention to have Glossop’s instrument position be provided by Glossop’s instrument localization transceiver, in order to use the instrument’s RFID tag for suitable tracking purposes. 

Regarding claims 90 and 101, Glossop discloses the claimed invention substantially as noted above. Glossop further shows (fig. 4 and [0062] - [0064]) that the marker includes a receiver (“energy signal … received by the components in the fiducial,” [0064]) configured to convert (“cause a second signal 408 to be emitted, re-emitted, disturbed-by or reflected from the fiducial,” [0064]) wave energy into electrical energy (signal 408 may be picked up by … antennas, microphones, light sensitive devices … magnetometers or other magnetically sensitive component, eddy current detectors, capacitive sensor, capacitive displacement sensors, inductive sensors, etc.,” [0064]), and the marker localization transceiver is used to send the signal (signal 408) based on wave energy.

Regarding claims 92 and 103, Glossop discloses the claimed invention substantially as noted above. Glossop further shows that an inductive power supply is used to generate an electromagnetic wave and power the marker localization transceiver (“electromagnetic field … to power … electromagnetic induction,” [0049]; “receive power projected by an external device … supply electrical energy for electrical components 208 encapsulated within the fiducial 201,” [0052]; power emitter, [0054]; “power … signal … received by the components in the fiducial,” [0064]).

Regarding claims 94 and 105, Glossop discloses the claimed invention substantially as noted above. Glossop further shows that the signal from the marker is a radio frequency identification signal (RFID, [0049]). 

Claims 91 and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Glossop in view of Bharat et al. (US 2016/0310760, hereinafter “Bharat”). 
Regarding claims 91 and 102, Glossop discloses the claimed invention substantially as noted above. Glossop further shows activating the marker localization transceiver ([0071]; “command the fiducial to emit some kind of identification signal, to "turn on" or to perform some other action,” [0078]).
Glossop fails to show that the activation is by the emitted ultrasonic sound waves. 
Bharat discloses real-time imaging of anatomical information using ultrasound and delivery of radiation therapy. Bharat teaches activating a marker localization transceiver by emitted ultrasonic sound waves (“fiducials 22 wirelessly transmit a self-identity when activated in response to receiving the ultrasound sound waves,” [0042] and fig. 1). 
It would have been obvious to those of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Glossop’s invention to have the activation of the marker localization transceiver be by the emitted ultrasonic sound waves, as taught by Bharat, in order to allow the imaging process to activate the marker localization transceiver, to thereby facilitate localizing the marker during the imaging process, as suggested by Bharat ([0043]).

Claims 93 and 104 are rejected under 35 U.S.C. 103 as being unpatentable over Glossop in view of Petcavich et al. (US 2008/0281190, hereinafter “Petcavich”). 
Regarding claims 93 and 104, Glossop discloses the claimed invention substantially as noted above. Glossop further shows that the signal from the marker localization transceiver includes a unique identifier (“fiducials 201 … emitting a unique coded signal 211. Each fiducial can therefore be uniquely identified by this coded signal,” [0055]). 
Glossop fails to show displaying the unique identifier on the display.  
Petcavich discloses surgical procedures. Petcavich teaches displaying a unique identifier on a display (“scanner activates each PIT element …a unique alpha numeric character string is then displayed on the LCD screen 34 that identifies the PIT tag and can be used to localize each tag individually,” [0049]). 
It would have been obvious to those of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Glossop’s invention to include displaying the unique identifier on the display, as taught by Petcavich, in order to facilitate localizing each identified element individually, as suggested by Petcavich ([0049]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMELIE R DAVIS/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that applicant’s specification explains that “the term transceiver is … intended to cover both transmitters, receivers, and transceivers, along with any combination thereof.” ([0058], as published).